            Case 2:20-cv-00200-CB Document 102 Filed 10/02/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                             PITTSBURGH DIVISION


JASON ALTENHOFEN, DICKE FOSTER,
GARY SLAID, and NICHOLAS NIMMO,
individually and on behalf of all others
similarly situated,

                Plaintiff,                          Civil Action No. 2:20-cv-00200-CB

       v.                                           Judge Cathy Bissoon

ENERGY TRANSFER PARTNERS,
L.P.,

                Defendant.

CYPRESS ENVIRONMENTAL MANAGEMENT-TIR, LLC’s MOTION TO INTERVENE

       Pursuant to Federal Rule of Civil Procedure 24(a) and 24(b), Cypress Environmental

Management-TIR, LLC (“CEM-TIR”) moves to intervene. Good grounds for this Motion are set

forth in its accompanying memorandum.

       On those grounds, CEM-TIR asks that it be added as a party defendant in this case.




Date: October 2, 2020                               Respectfully submitted,

                                                    Cypress Environmental Management-TIR,
                                                    LLC

                                                    /s/Ryan O. Hemminger

                                                    Ryan O. Hemminger
                                                    Leech Tishman Fuscaldo & Lampl, LLC
                                                    525 William Penn Place, 28th Floor
                                                    Pittsburgh, PA 15219
                                                    (412) 261-1600 (phone)
                                                    (412) 227-5551 (fax)
                                                    rhemminger@leechtishman.com

                                             -1 -
            Case 2:20-cv-00200-CB Document 102 Filed 10/02/20 Page 2 of 2




                                                      Rachel B. Cowen, pro hac vice forthcoming
                                                      J. Barrick Bollman, pro hac vice forthcoming
                                                      McDermott Will & Emery LLP
                                                      444 West Lake Street
                                                      Chicago, Illinois 60606
                                                      (312) 372-2000 (phone)
                                                      (312) 884-7700 (fax)
                                                      rcowen@mwe.com
                                                      jbollman@mwe.com



                                CERTIFICATE OF SERVICE

        The undersigned does certify that on the 2nd day of October 2020, I electronically
transmitted the attached document to the Clerk of the Court using the ECF System for filing. Based
on the records currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to
the applicable ECF registrants.

                                                                    /s/ Ryan O. Hemminger
                                                                    Ryan O. Hemminger




                                                -2-
PD.23749242.1
